PER CURIAM.
In this discretionary appeal, Mary Estill Buchanan seeks a determination whether the petition filed by her pursuant to section l-14-207(2)(c), C.R.S.1973, qualifies her as a Republican primary candidate for the office of United States Senator at the primary election to be held on September 9, 1980. We accept jurisdiction under section 1-14-212, C.R.S.1973 (1979 Supp.).
The dispositive issue on this appeal is whether the number of signatures which must be obtained on appellant’s petition should be based on the number of votes cast in the 1974 or in the 1978 general election for the Republican Party’s candidate for United States Senator.
Section l-14-207(2)(c), C.R.S.1973, when read in conjunction with the Colorado Election Code of 1963, section 1-1-101, et seq., C.R.S.1973, including section 1-16-104, C.R. S.1973, causes us to conclude that the number of petition signatures necessary to qualify Mary Estill Buchanan for the primary election ballot is at least two percent (2%) of the votes cast in each congressional district at the 1974 general election for the Republican Party’s candidate for the office of United States Senator.
We reverse the judgment of the district court and remand the cause to that court for the entry of an appropriate judgment forthwith in accordance with this opinion.
A previous appeal filed on behalf of Mary Estill Buchanan under Supreme Court No. 80SA376 is dismissed as moot.